                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 JONESBORO DIVISION

MARK S. LEWIS,                                                                        PLAINTIFF
ADC #650548

v.                                  3:17CV00196-KGB-JTK

GRIMES, et al.                                                                    DEFENDANTS

                                            ORDER

         Plaintiff filed this action on August 2, 2017, and summons issued to Defendant Grimes on

October 25, 2018 was returned, unexecuted, on November 6, 2018 (Doc. Nos. 30, 32).

         According to FED.R.CIV.P. 4(m), a Defendant must be served within 90 days of the filing

of the Complaint, and after notice to the plaintiff, the Court “must dismiss the action without

prejudice against that Defendant or order that service be made within a specified time...”

Accordingly,

         IT IS, THEREFORE, ORDERED that Plaintiff shall provide the Court with Defendant

Grimes’ last-known address within sixty days of the date of this Order. Failure to provide such

or obtain service on Defendant within that time period shall result in the dismissal of Plaintiff’s

Complaint.1

         IT IS SO ORDERED this 8th day of November, 2018.




                                             _________________________________
                                             JEROME T. KEARNEY
                                             UNITED STATES MAGISTRATE JUDGE




1
    Defendant Grimes is the only remaining Defendant. (See Doc. No. 31).
